ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on May 22,1979 (372 So.2d 116) affirming the final judgment of the Circuit Court of Dade County, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion, 393 So.2d 545, and judgment filed January 22, 1981 and mandate now lodged in this court, quashed this court’s judgment;
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on July 30,1979 is withdrawn, the judgment of this court filed May 22, 1979 is vacated and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the final judgment of the trial court appealed herein is reversed and the cause is remanded for further proceedings consistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 9.400(a) Florida Rules of Appellate Procedures).